Citation Nr: 1532595	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a cervical spine disability, to include whether referral for consideration of entitlement to an extraschedular rating is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  The claim was then remanded to the RO for further development.  Such development having been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2014, the Board denied the appeal for an increased disability rating for the cervical spine.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2015 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's cervical spine disability has been manifested by range of motions findings including flexion to at least 15 degrees and combined range of motion of at least 170 degrees, with no evidence of ankylosis.

2. The Veteran's disability picture related to his cervical spine disability is consistent with the rating criteria and does not present an exceptional or unusual level of symptomatology such as one that results in frequent hospitalizations or interference with employment.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2014).

2. Referral for consideration of entitlement to an extraschedular rating for cervical spine disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2009, the RO sent the Veteran a letter, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any procedural defect in the timing of the notice was cured by subsequent re-adjudication, as evidenced by the supplemental statement of the case in March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2007, August 2011, and January 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disabilities of the spine (neck and back) are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), whichever is more favorable to the Veteran.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula provides for a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  Note (5) provides that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59. 

Facts and Analysis

The Veteran filed his claim for an increased disability rating for cervical spine (then rated as 10 percent disabling) in September 2006.  The rating decision on appeal here, issued in March 2007, granted an increased disability rating of 20 percent.  The Veteran appealed the assigned rating.

Evidence pertaining to the nature and severity of the Veteran's disability during the appeals period includes VA treatment records, VA examinations in January 2007, August 2011, and January 2013.  Additional evidence has been submitted in the form of written statements by the Veteran and the testimony offered by the Veteran and his wife at the August 2012 Board hearing. 

At the January 2007 VA examination, the Veteran reported experiencing constant neck pain going down to the low back and legs, often brought on by physical activity or cold weather.  He reported functional impairment in the form of being able to look up for prolonged periods and having been unable to work for three years.  Physical examination showed no radiation of pain with movement, no muscled spasm or tenderness, and no ankylosis. He demonstrated ranges of motion of forward flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 40 degrees, and right and left rotation of 60 degrees bilaterally.  [Combined range of motion was 280 degrees.]  There was no objective evidence of pain, fatigue, weakness, lack of endurance or incoordination, although these symptoms were present with repetitive motion and resulted in a loss of 10 degrees of motion in all ranges.  He had normal positioning of the head and normal spinal curvature and there was no evidence of IVDS.  The Veteran did not have any neurological symptoms such as bowel, bladder, or erectile dysfunction, and testing of sensation, motor strength, and reflexes was normal with respect to his upper extremities.  There was no evidence of limitation of standing or walking and the Veteran did not require an assistive device.  The examiner confirmed the diagnosis of spondylosis of the cervical spine with degenerative disk disease.

At the August 2011 VA examination, the Veteran described experiencing constant severe pain in his neck, which traveled down the spine and both arms. The pain was exacerbated by physical activity.  During flare-ups he experienced functional impairment described as being unable to drive, lift, or carry any objects.  He also reported difficulty turning his head from side to side and being unable to look in an upward direction.  The Veteran said he had difficulty walking as a result of his "spine condition," saying it took him on average 20 minutes to walk 500 feet.  Other symptoms included stiffness, spasms, numbness, and weakness of the spine, leg, and foot.  He denied experiencing fatigue or neurological problems such as paresthesia, bowel or bladder problems, or erectile dysfunction.  He had not been hospitalized or had surgery for his cervical spinal condition and had not experienced any incapacitating episodes.  The Veteran stated that that he had been disabled and unable to work due to his neck and back problems since 2003. 

Physical examination showed no evidence of weakness, loss of muscle tone or atrophy in the extremities.  The Veteran did report radiating pain in both shoulders on movement and there was evidence of muscle spasms in the posterior neck, along with tenderness and guarding.  Range of motion testing showed flexion to 45 degrees with pain at 30 degrees, extension to 30 degrees, lateral flexion of 15 degrees bilaterally, and rotation of 45 degrees bilaterally.  [Combined range of motion was 195 degrees, or 180 degrees prior to the onset of pain.]  Repetitive motion testing yielded an additional loss of 15 degrees of forward flexion [or a limitation to 30 degrees].  Testing produced pain, fatigue, weakness, and lack of endurance, but no evidence of incoordination.  The Veteran's motor strength and reflexes were normal, but he had sensory deficits in the C5, C6, C7, and C8 distribution.  The examiner also noted that the Veteran had IVDS. 

A March 2012 MRI of the cervical spine showed multilevel degenerative and discogenic disease with associated neural foraminal and spinal canal narrowing. 

At the Board hearing in August 2012, the Veteran reported a history of both back and neck pain, which was constant, and which reduced his ability to do much of anything.  He stated that his wife helped him dress and he and his wife described his difficulty getting out of bed in the morning.  The Veteran also stated that his disability had changed his ability to wear clothes, because the weight of some of his clothes caused severe pain in his neck, shoulders, and back.  He attributed his altered gait to his low back disability.   

At the January 2013 VA examination, the Veteran again complained of pain, but denied numbness, tingling, weakness, or flare-ups.  Range of motion testing showed forward flexion to 30 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 50 degrees bilaterally.  [Combined range of motion was 220 degrees.]  The examiner noted that there was no objective evidence of painful motion and no additional limitation of motion following repetitive motion.  The examiner listed the Veteran's functional impairment relative to his cervical spine as less movement than normal and pain on movement.  The Veteran did exhibit localized tenderness or pain to palpation in the cervical spine region, but there was no evidence of muscle spasms or guarding.  Muscle strength and deep tendon reflexes were both normal on testing, and there was no evidence of muscle atrophy, radiculopathy, or other neurological impairments.  The examiner renewed the diagnosis of cervical strain and noted that imaging studies showed degenerative joint disease in the cervical spine.  The examiner described the Veteran's cervical spine disability as impacting his work by limiting his ability to do overhead lifting.

The Board finds that throughout the appeals period, the Veteran's disability picture relative to his cervical spine disability is consistent with that of a 20 percent disability rating and a still higher, or 30 percent, disability rating is not warranted.  Specifically, the Veteran's range of motion findings during the appeals period included forward flexion to 30 degrees or more, as described in Diagnostic Code 5237.  There is no evidence of ankylosis, that is, cervical fixation, at any point during the appeals period, as would be required for a 30 percent disability rating under the General Rating Formula.  In addition, there is no evidence of incapacitating episodes; indeed, the Veteran denied experiencing any such episodes.  Thus, the IVDS Rating Formula is not applicable.  The Board further notes that Veteran has been afforded separate disability ratings for neurological impairment in the right and left upper extremities and those ratings are not on appeal here. 

The Board has considered the extent of functional loss, to include on repetitive motion, as required by DeLuca and 38 C.F.R. §§ 4.40, 4.45.  While there is evidence of painful motion, it is not sufficient to approximate a higher disability rating, particularly where such a higher rating would require evidence of fixation of the cervical spine, that is, of no motion at all.  The Veteran's complaints of pain have also been considered, but the Board notes that the General Rating Formula applies without regard to the existence of pain and the resulting functional loss is not sufficient to warrant a higher disability rating.


Extraschedular Ratings

The law provides that, where the Veteran's individual disability picture is exceptional or unusual, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has laid out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria is inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indications of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The law further provides that the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance.  Instead, the Board is to consider whether the case should be referred to the Director of VA's Compensation and Pension Service for additional consideration regarding the appropriateness of assigning an extraschedular rating.

In this instance, the Board's decision in September 2014 denied both an increased disability rating for cervical spine disability and entitlement to referral for consideration of entitlement to an extraschedular rating.  The JMR of June 2015 specifically took issue with the Board's analysis of the Veteran's disability under Thun, and vacated the decision for lack of an adequate reasons and bases explanation.  To that end, the Board will provide a more detailed analysis of the Veteran's symptomatology as compared with the rating criteria.

The JMR specifically raised the issue of findings in the August 2011 VA examination conducted by a private provider that referred to the Veteran's use of a cane and a walker for ambulation and suggested that this was related to the cervical spine injury.  The August 2011 VA examination also reported that the Veteran was limited in walking, managing only 500 feet in 20 minutes, that he required assistance with completing the activities of daily living, and that during flare-ups he was unable to drive or to lift or carry objects.  The JMR stated that the Board must address all of these contentions in assessing whether the Veteran's disability picture relative to his cervical spine was exceptional or unusual and not contemplated by the rating criteria.

A closer reading of the August 2011 VA examination notes that the examiner described the Veteran as having injured his neck and his back in the motor vehicle accident in service.  The examiner's description of limitations cited by the JMR are all listed as related to the "spine condition," with no specification as to lumbar, thoracic, or cervical spine.  Thus, it is unclear whether the cervical spine disability on appeal was the cause of the limitation or whether the lumbar spine disability, for which a claim of service connection remains pending, was the cause.  To assist in analysis of the question, the Board has reviewed the entirety of the claims file.   

A review of the record shows that the Veteran began using a cane for stability when walking in 2003, after he had a series of falls.  See VA treatment record August 2007.  Indeed, the use of a cane was referenced in multiple treatment records related to the Veteran's low back complaints, including in February 2004 and September 2008.  The Veteran testified at the August 2012 Board hearing that his altered gait was a result of his low back disability, rather than his cervical spine disability.  Moreover, the January 2013 VA examiner referenced the Veteran's use of a walker with respect to the low back disability examination, but indicated in the cervical spine disability examination conducted the same day that it did not result in the need for any assistive devices.

With respect to limitations on the Veteran's ability to walk, a review of the record also indicates that this symptom is linked to the lumbar spine disability, not to his cervical spine disability.  During VA treatment in November 2006 for his low back pain, the Veteran was reported to demonstrate considerable difficulty transitioning from sitting to standing, as well as walking at a moderate pace.  In August 2007, the Veteran reported that he could only walk about a block before he had to stop because of pain in his low back and lower extremities.  A September 2008 treatment note indicated that the Veteran's low back pain was "worse with ambulation."  In March 2009, the Veteran received physical therapy at VA after complaining of serious problems with his low back, including being unable to make it across the street before the light changed from green to red.  After several weeks of physical therapy, the Veteran reported in June 2009 that his low back pain was better and he was able to walk across the street before the light turned red.

Based on the evidence in the record, the Board concludes that the Veteran's use of a cane and walker, and his problems in walking any distance in a reasonable length of time, are attributable to his low back pain.  While the August 2011 VA examiner may have linked these symptoms to his "spine condition," the greater weight of the evidence supports a finding that it was the Veteran's lumbar spine, rather than his cervical spine, which was the cause.  As such, these symptoms would not be part of an exceptional or unusual disability picture that triggered the need for a Thun analysis.

The Board has considered the other symptoms which have been linked to the Veteran's cervical spine disability, to include an inability to drive, lift, or carry objects during flare-ups, the need for assistance with activities of daily living such as dressing, problems with overhead lifting, and the Veteran's described problems with the weight of his clothes exacerbating the pain in his neck.  Difficulty with lifting and carrying objects would not constitute exceptional or unusual effects of a disability involving limited motion, particularly in the spine.  Spinal disabilities affect weight bearing and range of motion of the spine and, on occasion, the extremities, as provided for in the form of separate disability ratings for neurological symptoms.  As such, these are not exceptional or unusual, nor is the inability to drive during flare-ups because of the stiffness involved in sitting for longer periods and maintaining the arms in a lifted position.  All are part of the normal disability picture related to musculoskeletal disabilities, as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The only activity of daily living which the Veteran has specifically referenced having difficulty with is dressing himself.  He testified at hearing that his wife helps him dress in the morning.  No further information was provided, to include if this was due to stiffness, pain, or difficulty with fastenings such as buttons, snaps, and zippers.  Stiffness and pain and even difficulty manipulating fasteners are all within the realm of limitation of motion and would thus be contemplated by the schedular rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The one exceptional or unusual aspect of the Veteran's disability picture as described is his difficulty wearing clothes because the weight of the fabric increases his pain in his neck.  The schedular rating criteria for cervical spine disabilities do not include any provisions related to the difficulty with wearing clothes due to increased pain.  However, in and of itself, the increased pain resulting from the weight of the Veteran's clothing is not sufficient to warrant a referral for extraschedular consideration in the interests of justice.  In making this finding, the Board notes that the Veteran is provided with pain medication by VA and that the schedular criteria of the General Rating Formula apply whether or not the Veteran suffers from pain.  While the Veteran has testified that his disabilities render him unable to work, he has dated those circumstances as having begun in 2003, the year in which he sustained the more serious injury to his low back. As such, the evidence does not indicate that the Veteran's cervical spine disability results in marked interference with employment and he has never been hospitalized as a result of the disability.  If the Veteran had indicated that he was unable to tolerate the pain resulting from the weight of his clothing to the point that he usually did not wear clothing, this in and of itself might be deemed likely to result in a marked interference with employment.  However, the additional pain resulting from heavier clothing hanging from the Veteran's neck and shoulders is not of a comparable level with other exceptional disability symptoms which warrant referral for extraschedular consideration, such as marked interference with employment or frequent hospitalization.  

For all of the foregoing reasons, and having given due consideration to the application of the elements outlined in Thun, the Board finds that the referral of this matter to the Director of Compensation and Pension Services for consideration of entitlement to an extraschedular disability rating for cervical spine disability is not warranted.  38 C.F.R. § 3.321(b).



ORDER

Entitlement to a disability rating in excess of 20 percent for a cervical spine disability is denied and referral for consideration of entitlement to an extraschedular rating is not warranted.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


